—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hentel, J.), rendered December 13, 1991, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Berkowitz, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
A police officer observed the defendant, alone on a street at night, engaging in a conversation with a person who pulled up in a car. The defendant then picked up something from under a nearby tree and handed it to the driver in exchange for currency. The officer walked over to the tree and observed a plastic bag containing vials of what appeared to be crack-cocaine. Upon discovering the contraband in plain view on a public street, the officer had probable cause to arrest the defendant (see, People v Banker, 187 AD2d 602; People v Guine, 173 AD2d 849; People v Smith, 143 AD2d 109).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions do not warrant reversal. Rosenblatt, J. P., Ritter, Copertino and Joy, JJ., concur.